Citation Nr: 0946703	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  08-28 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 2004 to 
August 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he injured his right ankle in 
service and that he has a permanent ankle disability as a 
result.  

Service treatment records confirm that the Veteran complained 
of right ankle pain while in service, although no twisting or 
trauma injury was reported.  The Veteran was assessed with 
right ankle tendonitis, given medication, and limited duty 
for 13 days.  No additional ankle complaints were contained 
in the service treatment records; but the Veteran reported 
being told at separation that he was going to have permanent 
tendonitis as a result of improper treatment throughout his 
military service.

Following service, the Veteran underwent a VA examination in 
October 2007 where the examiner stated that there was no 
diagnosis of a right ankle disability that could be rendered 
despite the Veteran's subjective complaints of ankle pain, 
because there was no clinical evidence of right ankle disease 
or pathology.  It was also noted that x-rays of the right 
ankle showed no fracture, and normal soft tissues and joint 
spaces.  Based on the finding of no right ankle disability, 
the Veteran's claim was denied.  

However, in August 2008, a VA doctor indicated that x-rays 
did not show soft tissues like cartilage and ligaments well, 
explaining that the lack of any x-ray findings generally only 
ruled out bone problems as a cause of the Veteran's pain.  
Further, at the hearing before the Board in September 2009, 
the Veteran testified that he continued to have ankle pain, 
had since been prescribed an orthopedic boot by VA, and had 
just finished six weeks of physical therapy.  He also 
reported that a diagnosis had been given for his right ankle 
at an orthopedic consultation the previous week; but he could 
not specifically recall it.    

Given that the Veteran's claim was denied because the 
evidence did not show a right ankle disability, a remand to 
obtain the records the Veteran described at his hearing is 
indicated, after which further examination may be warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA 
treatment records from January 2009 to 
the present.

2.  If the newly obtained evidence 
demonstrates actual right ankle 
treatment, schedule the Veteran for a VA 
examination of his right ankle.  The 
examiner should be provided with the 
Veteran's claims file and should fully 
review it.  The examiner should then 
conduct a thorough examination, including 
any indicated tests, and if a right ankle 
disorder is diagnosed, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or greater) that the diagnosed right 
ankle disability either began during, or 
was caused by, the Veteran's time in 
service.  Any opinion should be supported 
by a complete rationale.

3.  When the development requested has 
been completed, the Veteran's claims 
should be readjudicated.  If the claims 
remain denied, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


